Exhibit 10.5

REGENERON PHARMACEUTICALS, INC.

CHANGE IN CONTROL SEVERANCE PLAN

As amended and restated, effective November 14, 2008

INTRODUCTION

     The purposes of this Regeneron Pharmaceuticals, Inc. Change in Control
Severance Plan (this “Plan”) are (i) to help the Company (as defined below)
retain key employees of the Company, (ii) to help maintain the focus of such
employees on the business of the Company and to mitigate the distractions caused
by the possibility that the Company may be the target of an acquisition; and
(iii) to provide certain benefits to such employees in the event their
employment is terminated (or constructively terminated) after, or in
contemplation of, a change in control. The possibility of such terminations and
the uncertainty it creates may result in the loss or distraction of key
employees of the Company to the detriment of the Company and its shareholders.

     The Company’s Board of Directors (the “Board”) considers the retention of
key employees and the avoidance of such loss and distraction to be essential to
protecting and enhancing the best interests of the Company and it shareholders.
The Board also believes that when a change in control is perceived as imminent,
or is occurring, the Board should be able to receive and rely on disinterested
service from employees regarding the best interests of the Company and its
shareholders without concern that employees might be distracted or concerned by
the personal uncertainties and risks created by a change in control.

     Accordingly, in order to accomplish the above purposes, the Board has
caused the Company to adopt this Plan, as amended and restated effective
November 14, 2008 (the “Effective Date”).

     1. Definitions. For the purpose of this Plan the foregoing terms shall have
the following meanings:

          (a) “Anticipatory Termination” means a termination of an Eligible
Executive’s employment by the Company without Cause or by an Eligible Executive
for Good Reason that occurs after a tender offer is announced for the Company or
after material discussions have occurred with a possible acquirer with regard to
a Transaction (as defined in the definition of “Change in Control” below),
provided, that such offer or discussions have not terminated.

          (b) “Average Bonus” shall mean the average amount in each of the
Company’s last three (3) completed fiscal years prior to the termination of
employment (or if higher the last three (3) completed fiscal years prior to the
Change in Control) awarded to an Eligible Executive as an annual bonus for such
years (or if not employed on the last day of three prior completed fiscal years,
the average over those fiscal years when employed on the last day of a fiscal
year or, if no such dates, the average of the Average Bonus of all Eligible
Executives in the Eligible Executive’s Group; provided, that any bonus awarded
to an Eligible Executive for a fiscal year during which he or she was employed
for only a portion of the year shall be annualized to reflect a full year’s
bonus for such year).

          (c) “Bonus” shall mean the product of (i) the Eligible Executive’s
annual base salary rate for the year in which the Date of Termination occurs
(which is calculated immediately prior to any reduction in base salary (if any)
if such termination is by the Eligible Executive for Good Reason) multiplied by
(ii) the average of the percentages that bonuses represented of base salary for
the fiscal years utilized to determine Average Bonus.

          (d) “Cause” shall mean, as to each Eligible Executive, (i) the
Eligible Executive’s willful misconduct involving the Company or its assets,
business or employees or in the performance of his or her duties which is
materially injurious to the Company (in a manner which would affect the Company
economically or as to its reputation); (ii) the Eligible Executive’s indictment
for, or conviction of, or pleading guilty or nolo contendre to, a felony
(provided that for this purpose, a felony shall cover any action or inaction
that is a felony or crime under federal, state or local law in the United States
(collectively, “U.S. law”) and any action or inaction which takes place outside
of the United States, if it would be a felony under U.S. law); (iii) the
Eligible Executive’s continued and substantial failure to attempt in good faith
to perform his or her duties with the Company (other than failure resulting from
the Eligible Executive’s incapacity due to physical or mental illness or
injury), which failure has continued for a period of at least ten (10) days
after written notice thereof from the Company; (iv) the Eligible Executive’s
breach of any material provisions of any written agreement with the Company,
which breach, if curable, is not cured within ten (10) days after written notice
thereof from the Company; or (v) the Eligible Executive’s failure to attempt in
good faith to promptly follow a written direction of the Board or a more senior
officer, provided that the failure shall not be considered “Cause” if the
Eligible Executive, in good faith, believes that such direction, or
implementation thereof, is illegal or inconsistent with the Company’s Code of
Conduct and he or she promptly so notifies the Chairman of the Board in writing.
No act or failure to act by an Eligible Executive shall be deemed to be
“willful” if the Eligible Executive believed in good faith that such action or
non-action was in, or not opposed to, the best interests of the Company.

--------------------------------------------------------------------------------

          (e) A “Change in Control” shall mean the occurrence of any of the
following events: (i) any “Person” (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (1) the Company, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, (3) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (4) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the Company’s then outstanding securities,
excluding any Person who is an officer or director of the Company or who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of subsection (iii) below; (ii) the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended; (iii) there is consummated a merger or consolidation of
the Company with any other corporation other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities; or (iv) the shareholders of
the Company approve a plan of complete liquidation or dissolution of the Company
or there is consummated an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least seventy-five percent (75%) of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale;
subsections (iii) and (iv) above each a “Transaction”. For the avoidance of
doubt, the term “securities” shall refer solely to the Company’s Common Stock,
par value $.001 per share and Class A Stock, par value $.001 per share.

          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

          (g) “Committee” shall mean the Compensation Committee of the Board.

          (h) “Company” shall mean Regeneron Pharmaceuticals, Inc. and any
successor thereto; provided, that for the purposes of this Plan, other than any
obligation to make payments or provide benefits hereunder and as to the
definition of Change in Control, “Company” shall also include all of the
Company’s subsidiaries (as defined in Code Section 424(f)).

          (i) “Disability” shall mean, as to each Eligible Executive, the
Eligible Executive’s failure to have performed his or her material duties and
responsibilities as a result of physical or mental illness or injury for more
than one hundred eighty (180) days during a three hundred sixty-five (365) day
period.

2

--------------------------------------------------------------------------------

          (j) “Eligible Executives” shall mean Group 1 Executives and Group 2
Executives.

          (k) “Equity Grant” shall mean any stock option, restricted stock
award, or other equity grant under the Company’s long-term incentive plans.

          (l) “Good Reason” shall mean, as to each Eligible Executive, a
termination (including, if applicable, by retirement in accordance with Company
policy) by the Eligible Executive and effected by a written notice given within
ninety (90) days after the occurrence of the Good Reason event. For purposes of
this Agreement, “Good Reason” shall mean, as to each Eligible Executive, the
occurrence of any of the following events without the Eligible Executive’s
express written consent which event is not cured within thirty (30) days after
written notice thereof from the Eligible Executive to the Company: (i) any
material diminution in the Eligible Executive’s position, duties,
responsibilities, title or authority, or the assignment to the Eligible
Executive of duties and responsibilities materially inconsistent with his or her
position, except in connection with the Eligible Executive’s termination for
Cause or as a result of death, or temporarily as a result of the Eligible
Executive’s incapacity or other absence for an extended period; (ii) any
material breach by the Company of any material provision of any written
agreement with the Eligible Executive or failure to timely pay any compensation
obligation to the Eligible Executive; (iii) a reduction in the Eligible
Executive’s annual base salary or target bonus opportunity (if any); (iv) a
relocation of the Eligible Executive’s principal business location to an area
outside of a fifty (50) mile radius of the Eligible Executive’s current
principal business location or (v) a failure by the Company to comply with this
Plan.

          (m) “Group 1 Executive” shall mean an officer or other executive who
has been designated by the Committee as a Group 1 Executive in accordance with
Section 2 below.

          (n) “Group 2 Executive” shall mean an officer or other executive who
has been designated by the Committee as a Group 2 Executive in accordance with
Section 2 below.

          (o) “Severance Multiplier” shall mean one for Group 1 Executives and
two for Group 2 Executives.

          (p) A termination “without Cause” shall mean a termination of an
Eligible Executive’s employment by the Company other than for a termination for
Cause or due to Disability.

3

--------------------------------------------------------------------------------

     2. Eligible Executives. Eligible Executives shall consist of those officers
and other executives of the Company as the Committee in its sole discretion
designates in writing to participate in the Plan. At the time the Committee
designates an employee as an Eligible Executive, the Committee shall also
designate whether such Eligible Executive is a Group 1 Executive or a Group 2
Executive. The Committee may, in its sole discretion, terminate an employee’s
participation in the Plan as an Eligible Executive by providing not less than
one (1) year’s prior written notice to the employee (a “Plan Participation
Termination Notice”) at any time following the two (2) year anniversary of the
Effective Date; provided, that no Plan Participation Termination Notice shall be
effective after a Change in Control (whether sent before or after). The
Committee may designate additional Eligible Executives or change the designation
of any Group 1 Executive to a Group 2 Executive at any time in its sole
discretion.

     3. Termination of Employment in Connection with a Change in Control.
Subject to the provisions of Section 24 hereof:

          (a) If (i) a Change in Control occurs and an Eligible Executive’s
employment with the Company is terminated by the Company without Cause or by the
Eligible Executive for Good Reason at any time within two (2) years after the
Change in Control or (ii) there was an Anticipatory Termination and the Change
in Control has taken place within one hundred eighty (180) days thereafter, such
Eligible Executive shall be entitled to the amounts provided in Section 4 upon
such termination or, if an Anticipatory Termination, upon the Change in Control
(less any severance benefits previously paid or provided by the Company).

          (b) In the event of an Anticipatory Termination, if any Equity Grants
in the name of the applicable Eligible Executive would vest as a result of the
Anticipatory Termination had it occurred after the Change in Control (or the
Equity Grant otherwise would have vested pursuant to its terms on or prior to
the Change in Control if not for the Anticipatory Termination), any such Equity
Grant that otherwise would be forfeited shall not be forfeited pending a
determination of whether or not a Change in Control occurs within one hundred
eighty (180) days thereafter (the “Determination Period”), but during the
Determination Period no unvested Equity Grant shall vest or be exercisable and
no dividends shall be payable unless and until the Change in Control takes place
during the Determination Period. If a Change in Control occurs during the
Determination Period, then the Equity Grants that would have vested during the
Determination Period absent the Anticipatory Termination and any Equity Grants
that would vest on the Change in Control or, upon a without Cause or Good Reason
termination within two (2) years thereafter, shall become vested upon the Change
in Control and the exercise period of all Equity Grants that are subject to
exercise conditions shall be extended, to the extent applicable, to the later of
(i) the permitted exercise dates after the Anticipatory Termination provided in
the plan or grant assuming the Change in Control had happened immediately prior
to the Anticipatory Termination and (ii) the date which is thirty (30) days
following the first date after such Change in Control in which shares of the
Company could be traded by the Eligible Executive on the applicable market under
the Company’s or its subsidiary’s trading window policies but, (x) not beyond
the last day of extension permitted under Code Section 409A without such Equity
Grant being deemed subject to the additional tax under Code Section 409A, and
(y) in no event beyond the initial expiration date of the grant. In the event an
Equity Grant would expire after an Anticipatory Termination and prior to it
becoming exercisable (including as a result of a Change in Control) as a result
of either (x) or (y) of the forgoing sentence, it may be exercised during the
thirty (30) day period prior to its expiration (or, if in connection with a
Change in Control, such other period (whether shorter or longer) that applies to
other similar Equity Grants) but the transaction shall be held in escrow pending
a determination of whether a Change in Control has taken place during the one
hundred eighty (180) day period after termination of the Eligible Executive’s
employment.

4

--------------------------------------------------------------------------------

     4. Compensation on Change in Control Termination. (a) If, pursuant to
Section 3, an Eligible Executive is entitled to amounts and benefits under this
Section 4, such Eligible Executive shall receive the following payments and
benefits from the Company:

          (i) (A) any base salary, bonus, paid time off or other compensation
accrued or earned under law or in accordance with the Company’s policies and
practices applicable to the Eligible Executive but not yet paid; (B) subject to
submission of appropriate documentation, any incurred but unreimbursed business
expenses for the period prior to the Eligible Executive’s termination payable in
accordance with the Company’s policies and practices; and (C) any other amounts
or vested benefits due under the then applicable employee benefit (including
without limitation any Supplemental Executive Retirement Plan), equity or
incentive plans of the Company then in effect, applicable to the Eligible
Executive (including, without limitation, the Company’s 401(k) Savings Plan) as
shall be determined and paid in accordance with such plans;

          (ii) subject to Section 4(b) and Section 8 hereof, within ten (10)
days after the satisfaction of the requirements of Section 8 hereof (or, if such
termination occurred prior to a Change in Control, within ten (10) days after
the latter of the aforesaid date or the Change in Control), a lump sum payment
equal to the product of (A) the Severance Multiplier times (B) the sum of (x)
the Eligible Executive’s annual base salary rate (which is calculated
immediately prior to any reduction in base salary (if any) if such termination
is by the Eligible Executive for Good Reason) and (y) the Eligible Executive’s
Average Bonus;

          (iii) subject to Section 4(b) and Section 8 hereof, within ten (10)
days after the satisfaction of the requirements of Section 8 hereof (or, if such
termination occurred prior to a Change in Control, within ten (10) days after
the latter of the aforesaid date or the Change in Control), a pro rata Bonus
payment for the year in which the Eligible Executive is terminated based on the
portion of the year the Eligible Executive was employed;

          (iv) to the extent not paid pursuant to Section 4(a)(i)(A) above, any
earned but unpaid bonus for a previously completed fiscal year of the Company;
provided that such bonus shall be paid to the Eligible Executive in the year
following the completed fiscal year of the Company when other executives of the
Company receive their bonuses (but not later than 2 ½ months following the
completion of such fiscal year);

          (v) subject to Section 4(b) and Section 8 hereof, continued coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), or otherwise, under the Company health plans in which the Eligible
Executive and his/her dependents participated immediately prior to the Eligible
Executive’s Date of Termination, or materially equivalent plans thereto (the
“Health Plans”), for the Eligible Executive and the Eligible Executive’s
dependents until the earlier of (A) (x) one (1) year following the Date of
Termination applicable to the Eligible Executive if the Eligible Executive is a
Group 1 Executive, or (y) eighteen (18) months following the Date of Termination
applicable to the Eligible Executive if the Eligible Executive is a Group 2
Executive, and (B) the Eligible Executive’s becoming eligible to participate in
the health plan of another employer; provided, that the Eligible Executive
timely elects such coverage and pays the same premium amount for such coverage
as the Eligible Executive would pay if an active employee immediately prior to
the Change in Control (the ”Existing Premium Amount”); and further provided that
such coverage shall cease to the extent that the providing of such coverage
would violate applicable law. Furthermore, to the extent that the applicable
coverage period in this Section 4(a)(v) can not be provided under the Company’s
policies or, if the providing of such coverage would result in taxation of the
benefits under Code Section 105(h) (or a successor provision), the Company shall
make payments to the Eligible Executive of the premiums it had been paying for
such coverage for the Eligible Executive (but on a fully taxed grossed-up
basis). In addition, if a Group 2 Executive has not become eligible to
participate in the health plan of another employer by the date immediately
following the expiration of the eighteen (18) month period referred to in the
preceding sentence, the Company shall make a monthly payment to the Eligible
Executive of the monthly premium it had been paying for such coverage for the
Eligible Executive (but on a fully taxed grossed-up basis) for up to a maximum
of six (6) months following the expiration of such eighteen (18) month period
(or, if earlier, until the Eligible Executive becomes eligible to participate in
the health plan of another employer).

5

--------------------------------------------------------------------------------

          (vi) subject to Section 4(b) and Section 8 hereof, continued coverage
(at Company expense to the same extent as payments were made by the Company
while the Eligible Executive was an active employee) in all welfare benefit
plans (other then those covered by (v) above) and financial/tax advisory and
preparatory services that the Eligible Executive participated in prior to
his/her Date of Termination for (x) one (1) year following the Date of
Termination applicable to the Eligible Executive if the Eligible Executive is a
Group 1 Executive, or (y) two (2) years following the Date of Termination
applicable to the Eligible Executive if the Eligible Executive is a Group 2
Executive. All such coverage shall be provided in a manner such that it either
(i) does not provide for a “deferral of compensation” within the meaning of Code
Section 409A or (ii) complies with the requirements of Code Section 409A.
Payment to an Eligible Executive of a lump sum amount equal to the premium
payable for such coverage shall only be permitted if such payment may be made
without violating the requirements of Code Section 409A.

          (b) Severance payments and benefits pursuant to Section 4(a)(ii),
(iii) or (iv) hereof are intended to qualify as a short-term deferral for
purposes of Treasury Regulation Section 1.409A-1(b)(4). Nevertheless, if the
Company determines in good faith that any payment provided under such sections
or otherwise under Section 4(a) would cause a violation of Code Section 409A if
paid within the first six (6) months after termination of an Eligible
Executive’s employment, such amount(s) shall not be paid to such Eligible
Executive during such six (6) month period but shall instead be paid or provided
to such Eligible Executive immediately after the end of such six (6) month
period, in a lump sum (without interest). Thereafter, payments to such Eligible
Executive shall be made in accordance with the Company’s normal payroll
practices. In the event that continuation of any benefit would in the good faith
judgment of the Company cause a violation of Code Section 409A if provided at
Company cost during the first six (6) months after the Date of Termination of an
Eligible Executive, if the Eligible Executive wants such benefit continuation,
he/she shall pay to the Company the full cost therefor during such six (6) month
period and the Company shall reimburse him/her for such cost in a lump sum
payment immediately after the end of such six (6) month period.

     5. Excise Tax. In the event that an Eligible Executive shall become
entitled to payments and/or benefits provided by this Plan or any other amounts
in the “nature of compensation” (whether pursuant to the terms of this Plan or
any other plan, arrangement or agreement with the Company, including, without
limitation, an award agreement under an equity compensation plan, any Person
whose actions result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Code or any person affiliated with the Company or such
person) as a result of a Change in Control (collectively the “Company
Payments”), and if such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the amounts of any Company
Payments shall be automatically reduced to an amount one dollar less than an
amount that would subject the Eligible Executive to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Eligible Executive (after taking into account further reductions
for applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Eligible Executive minus (i) the Excise Tax payable with respect to such Company
Payments and (ii) all applicable federal, state and local income, social
security and other taxes on such Company Payments. The Eligible Executive may
elect which payments and benefits shall be reduced to accomplish the foregoing,
but, if the Eligible Executive does not make such an election, the first benefit
to be reduced is acceleration of vesting of any stock option where the exercise
price exceeds the fair market value of the underlying shares at the time the
acceleration would otherwise occur, and the second benefit to be reduced shall
be any cash payments under this Plan.

          (a) For purposes of determining whether any of the Company Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (x) the
Company Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Code Section 280G(b)(2)) or
tax counsel selected by such accountants (the “Accountants”) such Company
Payments (in whole or in part) either do not constitute “parachute payments,”
including giving effect to the recalculation of stock options in accordance with
Treasury Regulation Section 1.280G-1 Q/A33, represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the “base amount” or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code. To the extent permitted under Revenue Procedure
2003-68, the value determination shall be recalculated to the extent it would be
beneficial to the Eligible Executive, at the request of the Eligible Executive.

6

--------------------------------------------------------------------------------

          (b) For purposes of making the calculation hereunder, the Eligible
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in effect in the calendar year in
which the Company Payments are to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the Eligible
Executive’s residence in effect for the calendar year in which the Company
Payments are to be made, net of the maximum reduction in U.S. federal income
taxes which could be obtained from deduction of such state and local taxes if
paid in such year.

          (c) In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Eligible
Executive shall permit the Company to control issues related to the Excise Tax
(at its expense), provided that such issues do not potentially materially
adversely affect the Eligible Executive, but the Eligible Executive shall
control any other issues. In the event the issues are interrelated, the Eligible
Executive and the Company shall in good faith cooperate so as not to jeopardize
resolution of either issue, but if the parties cannot agree the Eligible
Executive shall make the final determination with regard to the issues. In the
event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Eligible Executive shall permit the representative
of the Company to accompany the Eligible Executive, and the Eligible Executive
and the Eligible Executive’s representative shall cooperate with the Company and
its representative.

          (d) The Company shall be responsible for all charges of the
Accountants.

          (e) The Company and the Eligible Executive shall promptly deliver to
each other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.

     6. Notice of Termination. After a Change in Control, any purported
termination of an Eligible Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from the Company
to the Eligible Executive or from the Eligible Executive to the Company, as the
case may be, in accordance with Section 19. For purposes of this Plan, a “Notice
of Termination” shall mean a notice which shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of an
Eligible Executive’s employment. Further, a Notice of Termination for Cause
after a Change in Control is required to include a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds (2/3) of the entire
membership of the Board (at a meeting of the Board which was called and held for
the purpose of considering such termination and at which the Eligible Executive
had the right to attend and speak) finding that, in the good faith opinion of
the Board, the Eligible Executive has engaged in conduct set forth in the
definition of Cause herein, and specifying the particulars thereof in detail.

     7. Date of Termination. “Date of Termination,” with respect to any
purported termination of an Eligible Executive’s employment after a Change in
Control, shall mean the date specified in the Notice of Termination (or, in the
case of a termination by the Company, if no date is specified, the date which is
ten (10) days from the date of such Notice of Termination) and, in the case of a
termination by an Eligible Executive for Good Reason, shall be thirty (30) days
from the date such Notice of Termination is given.

     8. Acceptance and Release. Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 4(a)(ii), (iii), (v) and (vi)
above shall only be payable if the Eligible Executive executes and delivers to
the Company within forty five (45) days following the Date of Termination an
Acceptance Form and Release in the form attached hereto as Appendix B
discharging all claims of the Eligible Executive which may have occurred up to
the Date of Termination applicable to the Eligible Executive (with such changes
therein as may be necessary to make it valid and encompassing under applicable
law). Notwithstanding anything herein to the contrary, if an Eligible Executive
materially breaches any of the provisions of Section 10 of this Plan, the
Company may cease all payments and benefits due to such Eligible Executive
thereafter under Sections 4(a)(ii), (iii), (v) and (vi) above (other than as
required by law).

7

--------------------------------------------------------------------------------

     9. No Duty to Mitigate/Set-off. The Company agrees that the Eligible
Executive shall not be required to seek other employment or to attempt in any
way to reduce any amounts payable to the Eligible Executive by the Company
pursuant to this Plan. Further, other than as set forth in Section 4(a)(v)(B),
the amount of any payment or benefit provided for in this Plan shall not be
reduced by any compensation earned by an Eligible Executive or benefit provided
to an Eligible Executive as the result of employment by another employer,
unemployment insurance payments or otherwise. Except as otherwise provided
herein and apart from any disagreement between an Eligible Executive and the
Company concerning interpretation of this Plan or any term or provision hereof,
the Company’s obligations to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against an
Eligible Executive. The amounts due under Section 4 are inclusive, and in lieu
of, any amounts payable under any other salary continuation or cash severance
arrangement of the Company and to the extent paid or provided under any other
such arrangement shall be offset against the amount due hereunder.

     10. Confidentiality, Non-Solicitation and Cooperation.

          (a) In consideration of participating in this Plan, by the execution
and delivery to the Committee of an Acknowledgement and Agreement to Restrictive
Covenants set forth on Appendix A attached hereto, if the Eligible Executive is
employed by the Company at the time of a Change in Control or has been
terminated in an Anticipatory Termination within one hundred eighty (180) days
prior thereto, each Eligible Executive agrees to the following agreements:

               (i) during the Eligible Executive’s employment with the Company
and thereafter, the Eligible Executive agrees not to, directly or indirectly,
for any reason whatsoever, communicate or disclose to any unauthorized person,
firm or corporation, or use for the Eligible Executive’s own account, without
the prior written consent of the Board or the Chief Executive Officer of the
Company (the “CEO”), any proprietary processes, trade secrets or other
confidential data or information of the Company and its related and affiliated
companies concerning their businesses or affairs, accounts, products, services
or customers, it being understood, however, that the obligations of this Section
10(a) shall not apply to the extent that the aforesaid matters (i) are disclosed
in circumstances in which the Eligible Executive is legally required to do so,
provided that the Eligible Executive gives the Company prompt written notice of
receipt of notice of any legal proceedings so as the Company has the opportunity
to obtain a protective order, or (ii) become known to and available for use by
the public other than by the Eligible Executive’s wrongful act or omission;

               (ii) during the Eligible Executive’s employment with the Company
and thereafter, the Eligible Executive agrees to fully cooperate with the
Company or its counsel in connection with any matter, investigation, proceeding
or litigation regarding any matter in which the Eligible Executive was involved
during the Eligible Executive’s employment with the Company or to which the
Eligible Executive has knowledge based on the Eligible Executive’s employment
with the Company; and

8

--------------------------------------------------------------------------------

               (iii) during the Eligible Executive’s employment with the Company
and for the one (1) year period thereafter, if the Eligible Executive is
receiving the amounts and benefits provided under Section 4, the Eligible
Executive agrees that he or she will not individually or on behalf of any other
person, firm, corporation or other entity (actions of such other person, firm,
corporation or other entity not being attributable to the Eligible Executive
unless he or she is personally involved therewith), solicit, induce, hire or
retain any employee of the Company (or any person who had been such an employee
in the prior three (3) months) to leave the employ of the Company and to accept
employment or retention as an independent contractor with, or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company or take any action to assist or aid any other person, firm,
corporation or other entity in identifying, soliciting, hiring or retaining any
such employee; provided, the Eligible Executive may serve as a reference after
the Eligible Executive is no longer employed by the Company, but not with regard
to any entity with which the Eligible Executive is affiliated or from which the
Eligible Executive is receiving compensation and this provision shall not be
violated by general advertising not specifically targeted at employees of the
Company.

          (b) Because the Company’s remedies at law for a breach or threatened
breach of any of the provisions of this Section 10 would be inadequate, in the
event of such a breach or threatened breach by an Eligible Executive, in
addition to any remedies at law, the Company shall be entitled to seek equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

          (c) If it is determined by a court of competent jurisdiction that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable, such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted.

          (d) The agreements set forth in this Section 10 are in addition to any
other activity limitations an Eligible Executive is subject to under any other
agreement between the Eligible Executive and the Company or any other plan or
arrangement of the Company applicable to the Eligible Executive.

9

--------------------------------------------------------------------------------

     11. Service with Subsidiaries. For purposes of this Plan, employment by a
subsidiary or a parent of the Company shall be deemed to be employment by the
Company and references to the Company shall include all such entities, except
that the payment obligation hereunder shall be solely that of the Company. A
Change in Control, however, as used in this Plan, shall refer only to a Change
in Control of the Company.

     12. Liability Insurance; Indemnification.

     If an Eligible Executive is receiving the payments and benefits under
Section 4, then:

          (a) the Company shall continue to cover such Eligible Executive, or
cause the Eligible Executive to be covered, under any director and officer
insurance maintained after the Change in Control for directors and officers of
the Company (whether by the Company or another entity) at the highest level so
maintained for any other past or active director or officer with regard to any
action or omission of the Eligible Executive while an officer or director of the
Company. Such coverage shall continue for any period during which the Eligible
Executive may have any liability for the aforesaid actions or omissions; and

          (b) following a Change in Control, the Company shall, with regard to
matters related to such Eligible Executive’s period of employment with the
Company, indemnify the Eligible Executive to the fullest extent permitted or
authorized by the Company’s bylaws against any claims, suits, judgments,
expenses (including reasonable attorney fees), with advancement of legal fees
and disbursements to the fullest extent permitted by law, arising from, out of,
or in connection with the Eligible Executive’s services as an officer or
director of the Company, as an officer or director of any affiliate for which
the Eligible Executive was required to serve as such by the Company or as a
fiduciary of any benefit plan of the Company or any affiliate.

     13. Funding. This Plan shall be funded out of the general assets of the
Company as and when benefits are payable under this Plan. To the extent that any
Eligible Executive acquires a right to receive payments under this Plan, such
right shall not be secured by any assets of the Company or any of its affiliated
companies. The Eligible Executives shall be general creditors of the Company.
Any assignment, lien or other encumbrance by an Eligible Executive of the
amounts and benefits provided under this Plan shall be null and void. If the
Company decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of benefits payable hereunder, or if the
Company decides in its sole discretion to fund a trust under this Plan, such
reserve or trust shall not under any circumstances be deemed to be an asset of
this Plan.

     14. Administration of this Plan.

          (a) The general administration of this Plan on behalf of the Company
(as “Plan Administrator” under Section 3(16)(A) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) shall be placed with the
Committee.

          (b) The Company may, in its sole discretion, pay or reimburse the
members of the Committee for all reasonable expenses incurred in connection with
their duties hereunder.

          (c) Decisions of the Committee shall be made by a majority of its
members attending a meeting at which a quorum is present (which meeting may be
held telephonically), or by written action in accordance with applicable law.
Subject to the terms of this Plan and provided that the Committee acts in good
faith, the Committee shall have complete authority to determine an Eligible
Executive’s participation and benefits under this Plan, to interpret and
construe, in its sole discretion, the provisions of this Plan, and to make
decisions in all disputes involving the rights of any person interested in this
Plan. All decisions by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in this Plan. Notwithstanding the foregoing, all decisions of the
Committee after a Change in Control shall be reviewable on a de novo basis by an
arbitrator or court , as applicable.

10

--------------------------------------------------------------------------------

          (d) The Committee may delegate any and all of its powers and
responsibilities hereunder to other persons by formal resolution filed with and
accepted by the Board. Any such delegation shall not be effective until it is
accepted by the Board and the persons designated and may be rescinded at any
time by written notice from the Committee to the person to whom the delegation
is made.

          (e) The Committee may employ such legal counsel, accountants and other
persons as may be required in carrying out its work in connection with this
Plan.

          (f) The Committee shall maintain such accounts and records regarding
the fiscal and other transactions of this Plan and such other data as may be
required to carry out its functions under this Plan and to comply with all
applicable laws.

          (g) The Company shall be the Plan Administrator for the purposes of
any applicable law and shall be responsible for the preparation and filing of
any required returns, reports, statements or other filings with appropriate
governmental agencies. The Company shall also be responsible for the preparation
and delivery of information to persons entitled to such information under any
applicable law.

          (h) The Company shall indemnify, to the full extent permitted by law
and its Certificate of Incorporation and By-laws (but only to the extent not
directly covered by insurance) its officers and directors, (and any employee
involved in carrying out the functions of the Company under this Plan), each
member of the Committee, and any person designated pursuant to Section 14(d)
above, against any expenses, including amounts paid in settlement of a
liability, which are reasonably incurred in connection with any legal action to
which such person is a party by reason of his or her duties or responsibilities
with respect to this Plan, except with regard to matters as to which he or she
shall be adjudged in such action to be liable for gross negligence, willful
misconduct or fraud in the performance of his or her duties.

     15. ERISA Provisions (Including Claims Procedures). This Plan is intended
to be a “top hat” welfare benefit plan within the meaning of U.S. Department of
Labor Regulation Section 2520.104-24. Administrative provisions about this Plan
are contained in Appendix C hereto. This Plan document, including the Appendices
hereto, shall constitute the Plan document and shall be distributed to Eligible
Executives in this form.

     16. Employee Benefit Plans. The amounts and benefits specified in Section 4
hereof shall not be paid to any Eligible Executive as an employee and no
Eligible Executive shall be eligible to participate in employee benefit plans
maintained by the Company following the Date of Termination applicable to such
Eligible Executive except as specifically provided herein or in such benefit
plan(s). Amounts paid pursuant to Section 4 shall not be taken into account for
purposes of determining contributions to or calculating accrued benefits under
the employee benefit plans maintained by the Company, except for accrued amounts
that would be so taken into account pursuant to the terms of the applicable
plan.

11

--------------------------------------------------------------------------------

     17. Successors; Binding Agreement. In addition to any obligations imposed
by law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to be obligated to make the payments and
provide the benefits under this Plan in the same manner and to the same extent
that the Company would have been obligated under this Plan if no such succession
had taken place. This Plan shall inure to the benefit of and be enforceable by
each Eligible Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If an
Eligible Executive shall die while any amount would still be payable to such
Eligible Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of such Eligible
Executive’s estate as if the Eligible Executive had continued to live. No rights
or obligations hereunder may be assigned by an Eligible Executive.

     18. Amendment and Termination. This Plan shall continue until terminated by
the Company in accordance with this Section 18, but the Plan shall cover only
the first Change in Control occurring hereafter. The Company reserves the right
to amend or terminate, in whole or in part, any or all of the provisions of this
Plan by action of the Board or the Committee at any time and for any reason
prior to a Change in Control, provided that in no event shall any amendment
which reduces an Eligible Executive’s right to payment and/or benefits under
this Plan or any termination of this Plan be effective as to any Eligible
Executive then participating in this Plan prior to the one (1) year anniversary
such amendment or Plan termination is adopted by the Board or the Committee, and
provided further that no such amendment or termination that is not effective
prior to a Change in Control shall be effective after a Change in Control.

     19. Notices. Any notice or other communication required or permitted under
this Plan shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, or, if mailed, five (5) days after the date of deposit in
the United States mails,

           (i)      

If to the Company, to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: Chief Executive Officer

  (ii) If to an Eligible Executive, to his or her last shown address on the
books of the Company.

12

--------------------------------------------------------------------------------

     20. Separability. If any provisions of this Plan (including the appendices
hereto) shall be declared to be invalid or unenforceable, in whole or in part,
(by a court of competent jurisdiction) such invalidity or unenforceability shall
not affect the validity of the remaining provisions of this Plan (including the
appendices hereto).

     21. Legal Fees.

          (a) In the event the Company does not make the payments due hereunder
on a timely basis (as determined by an arbitrator) and the matter is arbitrated
pursuant to Section 22 below, if the Eligible Executive prevails in such
arbitration, the Company shall pay all costs of such arbitration, including
reasonable legal fees and other reasonable fees and expenses which the Eligible
Executive may incur (on a tax grossed up basis, to the extent such amounts are
taxable to the Eligible Executive).

          (b) The Company shall pay to the Eligible Executive interest at the
prime lending rate (as reported from time to time by The Wall Street Journal) on
all or any part of any amount to be paid to Eligible Executive hereunder that is
not paid when due. The prime rate for each calendar quarter shall be the prime
rate in effect on the first day of the calendar quarter.

     22. Arbitration. Any dispute or controversy arising under or in connection
with this Plan shall be settled exclusively by arbitration conducted in the City
of New York in the State of New York under the Commercial Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute; (ii)
require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and the statement for reasons for the decision;
and (iv) request the matter to be handled by and in accordance with the
expedited procedures provided for in the Commercial Arbitration Rules. The
determination of the arbitrators, which shall be based upon a de novo
interpretation of this Plan, shall be final and binding and judgment may be
entered on the arbitrators’ award in any court having jurisdiction. The Company
shall pay all costs of the American Arbitration Association and the arbitrator.

     23. Withholding. The Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it reasonably
believes it may have to withhold federal, state or local income or other taxes
incurred by reason of payments pursuant to this Plan. In lieu thereof, the
Company shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company to an Eligible Executive upon
such terms and conditions as the Committee may prescribe.

     24. Code Section 409A. This Plan is intended to comply with the applicable
requirements of Code Section 409A and shall be limited, construed, interpreted
and administered in accordance with such intent. The Company reserves the right
to amend the provisions of this Plan at any time in order to avoid the
imposition of the additional tax under Code Section 409A on any payments to be
made hereunder. The Company shall indemnify the Eligible Executives for any
taxes, interest or penalties incurred under Code Section 409A as a result of any
payments or benefits hereunder in such a manner that the Eligible Executive will
have no after tax cost as a result thereof. Without limiting the generality of
the foregoing:

13

--------------------------------------------------------------------------------

          (a) For purposes of this Plan, the employment of Eligible Executives
with the Company will not be treated as terminated unless and until such
termination of employment constitutes a “separation from service” for purposes
of Section 409A of the Code.

          (b) The Acceptance Form and Release described in Section 8 hereof
shall be provided to the Eligible Executive and shall be required to be executed
by the Eligible Executive in a time period which will not result in severance
payments made to the Eligible Executive hereunder failing to qualify as a
short-term deferral for purposes of Treasury Regulation Section 1.409A-1(b)(4).
Severance payments pursuant to Section 4(a) hereof are intended to qualify as a
short-term deferral for purposes of Treasury Regulation Section 1.409A-1(b)(4).

          (c) If the provisions of Section 3(b) are applicable to an equity or
equity-based award subject to the provisions of Section 409A of the Code,
payment of such awards shall be made, if provided for in Section 3(b), in a time
period which will not result in such payments failing to qualify as a short-term
deferral for purposes of Treasury Regulation Section 1.409A-1(b)(4).

          (d) To the extent necessary to comply with the provisions of Section
409A of the Code and the guidance issued thereunder (A) reimbursements or tax
gross-up payments to an Eligible Executive pursuant to Section 4, Section 12,
Section 21, this Section 24 or otherwise hereunder shall be made not later than
the end of the calendar year following the year in which the reimbursable
expense is incurred or tax subject to a gross-up provision is paid by the
Eligible Executive, as applicable, and shall otherwise be made in a manner that
complies with the requirements of Treasury Regulation Section
1.409A-3(i)(l)(iv).

     25. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit
an Eligible Executive’s continuing or future participation in any benefit,
bonus, incentive, equity or other plan or program provided by the Company for
which the Eligible Executive may qualify, nor shall anything herein (except
Section 8) limit or otherwise prejudice such rights as the Eligible Executive
may have under any other currently existing plan, agreement as to employment, or
termination from employment with the Company or any other contractual or
statutory entitlements. Amounts that are vested benefits or those which an
Eligible Executive is otherwise entitled to receive under any other plan or
program of the Company, at or subsequent to the Termination Date applicable to
such Eligible Executive, shall be payable in accordance with such other plan or
program, except as otherwise specifically provided herein. With the exception of
the provisions in this Agreement regarding vesting and exercisability of Equity
Grants following an Anticipatory Termination, nothing in this Plan will affect
any term or provision of any stock option award between an Eligible Executive
and the Company and the rights set forth in this Plan are in addition to, and
not in lieu of, the terms of any such award agreements. Notwithstanding the
foregoing, an Eligible Executive shall not be entitled to received duplicative
severance payments and benefits and, to the extent that an Eligible Executive is
entitled to severance payments and benefits under any other plan or agreement,
such Eligible Executive shall be entitled to the greater of the payments and
benefits thereunder or hereunder but not under both plans or agreements.

14

--------------------------------------------------------------------------------

     26. At Will Employment. This Plan does not constitute a contract of
employment and, subject to any other agreement between an Eligible Executive and
the Company, the Company reserves the right to terminate an Eligible Executive’s
employment at any time with or without reason or notice (unless otherwise
prohibited by law), subject to the payment and other provisions hereof.

     27. Governing Law. The construction, interpretation and administration of
this Plan shall be governed by ERISA. To the extent not so governed, it shall be
construed, interpreted, and governed in accordance with the laws of the State of
New York without reference to rules relating to conflicts of law.

     IN WITNESS WHEREOF, this amended and restated Plan has been adopted
effective as of November 14, 2008, and Regeneron Pharmaceuticals, Inc. has
caused this instrument to be signed by its officer or representative duly
authorized on this 14th day of November 2008.

REGENERON PHARMACEUTICALS, INC.    By:  /s/ Stuart Kolinski  Name:  Stuart
Kolinski  Title:  Senior Vice President & General Counsel 


15

--------------------------------------------------------------------------------

Appendix A

FORM OF

ACKNOWLEDGEMENT AND AGREEMENT TO RESTRICTIVE COVENANTS

The Compensation Committee
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591

     Reference is hereby made to the Regeneron Pharmaceuticals, Inc. Change in
Control Severance Plan, as amended and restated effective November 14, 2008 (the
“Plan”). Any capitalized term used but not defined herein shall have the meaning
ascribed to such term in the Plan.

     In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees that if the undersigned is employed
by the Company at the time of a Change in Control or has been terminated in an
Anticipatory Termination within one hundred eighty (180) days prior thereto, the
undersigned shall be bound by the restrictive covenants and agreements set forth
in Section 10 of the Plan.

____________________
 
[Name of Eligible Executive]

Effective Date:

--------------------------------------------------------------------------------

Appendix B

ACCEPTANCE FORM AND RELEASE

Release

     1. I agree and acknowledge that the payments and other benefits provided
pursuant to the Regeneron Pharmaceuticals, Inc. Change in Control Severance Plan
(“Plan”), as amended and restated effective November 14, 2008 and my rights
under any equity grant (i) are in full discharge of any and all liabilities and
obligations of the Company to me, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, policy, plan or
procedure of the Company and/or any alleged understanding or arrangement between
me and the Company; and (ii) exceed any payment, benefit, or other thing of
value to which I might otherwise be entitled under any policy, plan or procedure
of the Company and/or any agreement between me and the Company.

     2. In consideration for the payments and benefits to be provided to me
pursuant to the Plan, I forever release and discharge the Company from any and
all claims. This includes claims that are not specified in this Acceptance Form
and Release (this “Release”), claims of which I am not currently aware, claims
under: (i) the Age Discrimination in Employment Act, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Americans with
Disabilities Act, as amended; (iv) the Employee Retirement Income Security Act
of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like. Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
(ii) my rights under any tax-qualified pension plan or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement maintained
by the Company or under the Consolidated Omnibus Budget Reconciliation Act of
1985; and (iii) my rights under the specific terms of any equity grant.

     3. This Release applies to me and to anyone who succeeds to my rights, such
as my heirs, executors, administrators of my estate, trustees, and assigns. This
Release is for the benefit of (i) the Company, (ii) any related corporation or
entity, (iii) any director, officer, employee, or agent of the Company or of any
such related corporation or entity, or (iv) any person, corporation or entity
who or that succeeds to the rights of the Company or of any such person,
corporation or entity.

--------------------------------------------------------------------------------

     4. I acknowledge that I: (a) have carefully read in their entirety the
Plan, this Release [and the information attached as Appendix I provided pursuant
to the Older Workers Benefit Protection Act]; (b) have had an opportunity to
consider fully for at least [twenty-one (21)] [forty-five (45)] days the terms
of the Plan, this Release [and information attached as Appendix I]; (c) have
been advised by the Company in writing to consult with an attorney of my
choosing in connection with the Plan, this Release [and the information attached
as Appendix I]; (d) fully understand the significance of all of the terms and
conditions of the Plan, Release [and the information attached as Appendix I],
and have discussed them with my independent legal counsel, or have had a
reasonable opportunity to do so; (e) have had answered to my satisfaction any
questions I have asked with regard to the meaning and significance of any of the
provisions of the Plan, this Release [and the information attached as Appendix
I]; and (f) am signing this Release voluntarily and of my own free will and
assent to all the terms and conditions contained herein and contained in the
Plan and the Release.

     5. I understand that I will have [twenty-one (21)] [forty-five (45)] days
from the date of receipt of this Release [and information attached as Appendix
I] to consider the terms and conditions of those documents. I may execute and
thereby accept this Release by signing and sending it to _______________. After
executing this Release and returning it to _______________, I shall have seven
(7) days (the “Revocation Period”) to revoke this Release by indicating my
desire to do so in writing delivered by no later than 5:00 p.m. on the seventh
(7th) day following the date I sign and return this Release. The effective date
of this Release shall be the eighth (8th) day following my signing and return of
this Release. If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event I do not accept this Release, or in the
event I revoke this Release during the Revocation Period, my rights under the
Plan, this Release, including but not limited to my rights to receive payments
and other benefits from the Company, shall be deemed automatically null and
void.

2

--------------------------------------------------------------------------------


Print Name:           Date:      Employee     


Signature:       Employee   


STATE OF NEW YORK    )       )   ss: COUNTY OF      )  


     On this ___ day of __________  _______, before me personally came
____________ to be known and known to me to be the person described and who
executed the foregoing Release, and (s)he duly acknowledged to me that (s)he
executed the same.

____________________
 
Notary Public

3

--------------------------------------------------------------------------------

ACCEPTANCE FORM AND RELEASE

Acceptance Form:

I have read the Regeneron Pharmaceuticals, Inc. Change in Control Severance
Plan, as amended and restated effective November 14, 2008 (“Plan”) and the
accompanying Release [and the information attached as Appendix I] and hereby
accept the benefits provided under the Plan, subject to the terms and conditions
set forth in the Plan and the Release.

 

Print Name:           Date:      Employee     


Signature:       Employee   


STATE OF NEW YORK    )       )   ss: COUNTY OF      )  


     On this ___ day of __________  _______, before me personally came
____________ to be known and known to me to be the person described and who
executed the foregoing Release, and (s)he duly acknowledged to me that (s)he
executed the same.

____________________
 
Notary Public

--------------------------------------------------------------------------------

APPENDIX C

PROVISIONS RELATING TO ERISA

     A. Claims Procedure

          1. Any claim by an Eligible Executive with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Committee from time
to time for such purpose. If the designated person receiving a claim believes,
following consultation with the Chairman of the Committee, that the claim should
be denied, he or she shall notify the Eligible Executive in writing of the
denial of the claim within ninety (90) days after his or her receipt thereof.
This period may be extended an additional ninety (90) days in special
circumstances and, in such event, the Eligible Executive shall be notified in
writing of the extension, the special circumstances requiring the extension of
time and the date by which the Committee expects to make a determination with
respect to the claim. If the extension is required due to the Eligible
Executive’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Eligible Executive responds
to the Plan’s request for information.

          2. If a claim is denied in whole or in part, or any adverse benefit
determination is made with respect to the claim, the Eligible Executive will be
provided with a written notice setting forth (a) the specific reason or reasons
for the denial making reference to the pertinent provisions of the Plan or of
Plan documents on which the denial is based, (b) a description of any additional
material or information necessary to perfect or evaluate the claim, and explain
why such material or information, if any, is necessary, and (c) inform the
Eligible Executive of his or her right, pursuant to Paragraph A(1) of this
Appendix, to request review of the decision. The notice shall also provide an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Eligible Executive’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If an Eligible Executive is not notified (of the denial
or an extension) within ninety (90) days from the date the Eligible Executive
notifies the Plan Administrator, the Eligible Executive may request a review of
the application as if the claim had been denied.

           3. An Eligible Executive may appeal the denial of a claim by
submitting a written request for review to the Committee, within sixty (60) days
after written notification of denial is received. Such period may be extended by
the Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Eligible Executive (or his or her
duly authorized representative) may (a) be provided, upon written request and
free of charge, with reasonable access to (and copies of) all documents,
records, and other information relevant to the claim; and (b) submit to the
Committee written comments, documents, records, and other information related to
the claim. If the Committee deems it appropriate, it may hold a hearing as to a
claim. If a hearing is held, the Eligible Executive shall be entitled to be
represented by counsel.

          4. The review by the Committee will take into account all comments,
documents, records, and other information the Eligible Executive submits
relating to the claim. The Committee will make a final written decision on a
claim review, in most cases within sixty (60) days after receipt of a request
for a review. In some cases, the claim may take more time to review, and an
additional processing period of up to sixty (60) days may be required. If that
happens, the Eligible Executive will receive a written notice of that fact,
which will also indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to make a determination with
respect to the claim. If the extension is required due to the Eligible
Executive’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent to the Eligible Executive until the date on which the
Eligible Executive responds to the Plan’s request for information.

--------------------------------------------------------------------------------

          5. The Committee decision on the claim for review will be communicated
to the Eligible Executive in writing. If an adverse benefit determination is
made with respect to the claim, the notice will include (a) the specific
reason(s) for any adverse benefit determination, with references to the specific
Plan provisions on which the determination is based; (b) a statement that the
Eligible Executive is entitled to receive, upon request and free of charge,
reasonable access to (and copies of) all documents, records and other
information relevant to the claim; and (c) a statement of the Eligible
Executive’s right to bring a civil action under Section 502(a) of ERISA. An
Eligible Executive may not start a lawsuit to obtain benefits until after he or
she has requested a review and a final decision has been reached on review, or
until the appropriate time frame described above has elapsed since the Eligible
Executive filed a request for review and you have not received a final decision
or notice that an extension will be necessary to reach a final decision. The law
also permits the Eligible Executive to pursue his or her remedies under section
502(a) of ERISA without exhausting these appeal procedures if the Plan has
failed to follow them.

     B. Plan Interpretation and Benefit Determination

          1. The Committee (or, where applicable, any duly authorized delegee of
the Committee) shall have the exclusive right, power, and authority, in its sole
and absolute discretion, to administer, apply and interpret the Plan and any
other documents, and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

          2. Without limiting the generality of the foregoing paragraph, the
Committee (or, where applicable, any duly authorized delegee of the Committee)
shall have the sole and absolute discretionary authority to:

               (a) take all actions and make all decisions (including factual
decisions) with respect to the eligibility for, and the amount of, benefits
payable under the Plan;

               (b) formulate, interpret and apply rules, regulations and
policies necessary to administer the Plan;

               (c) decide questions, including legal or factual questions,
relating to the calculation and payment of benefits, and all other
determinations made, under the Plan;

               (d) resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under this Plan or other Plan documents;
and

               (e) process, and approve or deny, benefit claims and rule on any
benefit exclusions.

     All determinations made by the Committee (or, where applicable, any duly
authorized delegee of the Committee) with respect to any matter arising under
the Plan shall be final and binding on the Company, Eligible Executive,
beneficiary, and all other parties affected thereby. Notwithstanding the
foregoing, all decisions of the Committee after a Change in Control shall be
reviewable on a de novo basis by an arbitrator or court, as applicable.

--------------------------------------------------------------------------------